Citation Nr: 1714150	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  11-30 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to November 12, 2012, in excess of 60 percent from January 1, 2014, to January 8, 2014, and in excess of 30 percent from March 1, 2015, for a service-connected right knee disability, outside periods of convalescence.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from November 1984 to October 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in July 2012.  A transcript of the hearing is of record.  January 2017 and March 2017 letters informed the Veteran that the VLJ who conducted the July 2012 hearing was no longer at the Board.  In a response dated April 2017, the Veteran reported that he had already submitted a request to withdraw his claim in February 2017.


FINDING OF FACT

In a February 2017 statement, and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his increased rating claim for a right knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of the increased rating claim for a right knee disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  

In the present case, in a February 2017 statement, the Veteran expressly withdrew the his appeal with regard to the issue of entitlement to increased ratings for a right knee disability prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.


ORDER

The appeal of the increased rating claim for a right knee disability is dismissed.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


